Citation Nr: 1131393	
Decision Date: 08/25/11    Archive Date: 09/07/11

DOCKET NO.  06-35 142	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUE

Whether the reduction of a 10 percent rating for hearing loss to a noncompensable (0 percent) rating effective March 1, 2006, was proper.


REPRESENTATION

Appellant represented by:	Sean A. Ravin, Attorney at Law


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

J. Schulman, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1958 to June 1960.

This matter comes before the Board of Veterans' Appeals (BVA) from a December 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

The Veteran testified before the undersigned Veterans Law Judge in January 2009. A transcript of the hearing is of record.


FINDINGS OF FACT

1.   In September 2002, the Veteran's rating for hearing loss was increased to 10 percent.  In December 2005, the RO reduced the rating from 10 percent to noncompensable.  

2.  In March 2009, the Board found that reduction was proper on the basis that actual improvement was shown.

3.  In April 2011, the Veterans Claims Court reversed the Board's decision and ordered reinstatement of the Veteran's prior rating.


CONCLUSION OF LAW

Pursuant to an April 2001 Memorandum Decision, a 10 percent rating for hearing loss is reinstated.  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection for hearing loss was originally granted in September 1960, and the Veteran was assigned a noncompensable evaluation effective June 1960.  In May 2002, he filed a claim for an increased rating, which was granted to 10 percent in May 2002, the date of the claim.

In January 2005, the Veteran filed a claim for an increased rating.  The 10 percent evaluation had been in place for approximately three years.  After a VA examination, the RO proposed reducing the rating because actual improvement was shown.  He underwent five more VA examinations and two private audiological evaluations.  In March 2009, the Board upheld the reduction on the basis that actual improvement had been shown.

The Veteran appealed to the Veterans Claims Court.  In April 2001, the Veterans Court reversed the Board's March 2009 decision and remanded "the matter to the Board with instructions to reinstate [the Veteran's] prior disability rating."

This decision effectuates the Court's order.


ORDER

A 10 percent rating for a bilateral hearing loss disability is reinstated.



____________________________________________
L. HOWELL
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


